UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-1665



DARRYL ALLMOND,

                                            Plaintiff - Appellant,

          versus


ALEXANDRIA SHERRIFF’S DEPARTMENT; EDWARD J.
PROKOP,   Chief   Deputy;    JOHN   KAPETANIS,
Sergeant; GEORGE GRAY, Deputy; DARREN HINZMAN,
Deputy,

                                           Defendants - Appellees.




                            No. 02-1666



DARRYL ALLMOND,

                                            Plaintiff - Appellant,

          versus


ALEXANDRIA SHERIFF’S DEPARTMENT; EDWARD J.
PROKOP,   Chief   Deputy;    JOHN   KAPETANIS,
Sargeant; GEORGE GRAY, Deputy; DARREN HINZMAN,
Deputy,

                                           Defendants - Appellees.
                            No. 02-1827



DARRYL ALLMOND,

                                              Plaintiff - Appellant,

          versus


ALEXANDRIA SHERIFF’S DEPARTMENT; EDWARD J.
PROKOP,   Chief  Deputy;   JOHN  KAPETANIS,
Sargeant; GEORGE A. GRAY, Deputy; DARREN
HINZMAN, Deputy,

                                             Defendants - Appellees.



Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria. T.S. Ellis, III, District
Judge. (CA-02-309-A)


Submitted:   October 10, 2002             Decided:   October 16, 2002


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Darryl Allmond, Appellant Pro Se.      Christina Elaine Kearney,
SHUFORD, RUBIN & GIBNEY, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                 2
PER CURIAM:

     Darryl Allmond appeals the district court’s orders denying

relief on his 42 U.S.C. § 1983 (2000) complaint.   We have reviewed

the record and the district court’s opinions and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court. See Allmond v. Alexandria Sherriff’s Dep’t, No. CA-02-309-A

(E.D. Va. filed June 4, 2002 & entered June 10, 2002; June 7 & July

11, 2002).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 3